              Case 8-19-74043-las             Doc 14        Filed 07/02/19           Entered 07/02/19 15:36:41



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X                                              CHAPTER 13
IN RE:                                                                                                CASE NO.:19-74043

       KIM M. WILLIS,


                             DEBTOR(S).
--------------------------------------------------------X
                                                   CHAPTER 13 PLAN

          ☒ Check this box if this is an amended plan. List below the sections of the plan which have
          been changed:
          5



PART 1: NOTICES
To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. Plans
that do not comply with the local rules for the Eastern District of New York may not be confirmable. If you do not have an
attorney, you may wish to consult one.
To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney. If you do not have an attorney, you may wish to consult one.
If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state
whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
both or neither boxes are checked, the provision will be ineffective if set out later in the plan.

 a.    A limit on the amount of a secured claim, set out in Section 3.4, which may result in             ☐Included ☒Not included
       a partial payment or no payment at all to the secured creditor

 b.    Avoidance of a judicial lien or nonpossessory, non-purchase-money security inter                 ☐ Included ☒Not included
       est, set out in Section 3.6
 c.    Nonstandard provisions, set out in Part 9                                                        ☐Included ☒Not Included

1.2: The following matters are for informational purposes.

 a.    The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal                ☒Included ☐Not included
       residence, set out in Section 3.3

 b.    Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely filed      ☒Included ☐Not included
       claim
                Case 8-19-74043-las             Doc 14     Filed 07/02/19     Entered 07/02/19 15:36:41



PART 2: PLAN PAYMENTS AND LENGTH OF PLAN
2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and
the Debtor(s) shall pay to the Trustee for a period of 60 months as follows:

$4,598.00 per month commencing July, 2019 through and including June, 2024 for a period of 60 months;
and
$      per month commencing                       through and including                for a period of
months. Insert additional lines if needed.

2.2: Income tax refunds.
If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the
pendency of this case, the Debtor(s) will provide the Trustee with signed copies of filed federal and state tax returns
for each year commencing with the tax year 2019, no later than April 15th of the year following the tax period.
Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15th of the year in
which the tax returns are filed.

2.3: Additional payments.
Check one.
    ☒ None. If “None” is checked, the rest of §2.3 need not be completed.
    ☐ Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below.
   Describe the source, estimated amount, and date of each anticipated payment.




PART 3: TREATMENT OF SECURED CLAIMS
3.1 : Maintenance of payments (including the debtor(s)’s principal residence).
    Check one.
    ☒ None. If “None” is checked, the rest of §3.1 need not be completed.
    ☐ Debtor(s) will maintain the current contractual installment payments on the secured claims listed below,
    with any changes required by the applicable contract and noticed in conformity with any applicable rules.
    These payments will be disbursed directly by the debtor(s).



                        Last 4 Digits of     Principal                                       Current Installment
  Name of Creditor         Account          Residence      Description of Collateral         Payment (including
                           Number          (check box)                                            escrow)


                                              ☐
                                              ☐
                                              ☐
                                              ☐
                 Case 8-19-74043-las           Doc 14    Filed 07/02/19       Entered 07/02/19 15:36:41



Insert additional lines if necessary.

3.2 : Cure of default (including the debtor(s)’s principal residence).
    Check one.
        ☒ None. If “None” is checked, the rest of §3.2 need not be completed.
        ☐ Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with
       interest, if any, at the rate stated below. Unless otherwise ordered by the court, the amounts listed on a
       proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary
       amounts listed below. In the absence of a contrary timely filed proof of claim, the amounts listed below are
       controlling.

                             Last 4       Principal
                                                                                        Amount of    Interest Rate
   Name of Creditor         Digits of    Residence      Description of Collateral       Arrearage       (if any)
                            Acct No.    (check box)
                                           ☐
                                           ☐

                                           ☐

                                           ☐
Insert additional lines if necessary.

3.3 : Modification of a mortgage secured by the debtor(s)’s principal residence.
    Check one.
    ☐ The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
    ☒ The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.
        Complete paragraph below.
    ☒ If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to Seterus (creditor name) on the property known as 130 Roosevelt Street, Garden City, NY under
account number ending 5936 (last four digits of account number) is in default. All arrears, including all past due
payments, late charges, escrow deficiency, legal fees and other expenses due to the mortgagee totaling $645,000.00 ,
may be capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will be
$645,000.00, and will be paid at 3.5% interest amortized over 40 years with an estimated monthly payment of
$4,008.67 including interest and escrow of $1,510.00. The estimated monthly payment shall be paid directly to the
trustee while loss mitigation is pending and until such time as the debtor(s) has commenced payment under a trial loan
modification. Contemporaneous with the commencement of a trial loan modification, the debtor(s) will amend the
Chapter 13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to the
secured creditor going forward by the debtor(s).

3.4: Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.

            Check one.
               ☒ None. If “None” is checked, the rest of §3.4 need not be completed.

               The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
            Case 8-19-74043-las          Doc 14     Filed 07/02/19      Entered 07/02/19 15:36:41



           checked.

           ☐The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such
           claim shall be paid pursuant to order of the court upon determination of such motion.

                  Last 4                                                             Estimated          Estimated
Name of                        Description of        Value of       Total Amount    Amount of          Amount of
                 Digits of                                            of Claim       Creditor’s         Creditor’s
Creditor                         Collateral          Collateral
                 Acct No.                                                          Secured Claim     Unsecured Claim




 Insert additional claims as needed.

 3.4 : Secured claims on personal property excluded from 11 U.S.C. §506.
     Check one.
           ☒
           None. If “None” is checked, the rest of §3.5 need not be completed.
           ☐The claims listed below were either:
             o Incurred within 910 days before the petition date and secured by a purchase money security
                 interest in a motor vehicle acquired for the personal use of the debtor(s); or
             o incurred within 1 year of the petition date and secured by a purchase money security interest
                 in any other thing of value.
        These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those
        sections as well.) Unless otherwise ordered by the court, the claim amount stated on a proof of claim
        filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed
        below. In the absence of a contrary timely filed proof of claim, the amounts stated below are
        controlling.

                              Last 4 Digits
  Name of Creditor                                   Collateral           Amount of Claim          Interest Rate
                              of Acct No.




 Insert additional claims as needed.
             Case 8-19-74043-las         Doc 14       Filed 07/02/19      Entered 07/02/19 15:36:41



   3.5 : Lien avoidance.
       Check one.
           ☒ None. If “None” is checked, the rest of §3.6 need not be completed.

           The remainder of this paragraph is only effective if the applicable box in Part 1 of this plan is
           checked.

           ☐The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-
           purchase money security interests as the claims listed below impair exemptions to which the
           debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law. See 11 U.S.C. §522(f) and
           Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon
           determination of such motion.
                                                                            Estimated    Interest Rate   Estimated
                     Attorney for        Lien           Description of      Amount of     on Secured     Amount of
Name of Creditor                                                             Secured       Portion, if   Unsecured
                       Creditor      Identification       Collateral
                                                                              Claim           any          Claim




   Insert additional claims as needed.

   3.6 : Surrender of collateral.
       Check one.
           ☒ None. If “None” is checked, the rest of §3.7 need not be completed.
           ☐ The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
          creditor’s claim. The debtor(s) request that upon confirmation of this plan the stay under 11 U.S.C.
          §362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. §1301 be terminated.
          Any timely filed allowed unsecured claim resulting from the disposition of the collateral will be treated
          in Part 5 below.

                                           Last 4 Digits of
          Name of Creditor                                                  Description of Collateral
                                              Acct No.




   Insert additional claims as needed.
          Case 8-19-74043-las         Doc 14      Filed 07/02/19      Entered 07/02/19 15:36:41



PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS


4.1 : General.
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated
in §4.5, will be paid in full without post-petition interest.


4.2 : Trustee’s fees.
Trustee’s fees are governed by statute and may change during the course of the case.



4.3 : Attorney’s fees.
The balance of the fees owed to the attorney for the debtor(s) is $5,000.00.


4.4 : Priority claims other than attorney’s fees and those treated in §4.5.
Check One.
        ☒None. If “None” is checked, the rest of §4.4 need not be completed.
        ☐The debtor(s) intend to pay the following priority claims through the plan:

                 Name of Creditor                                  Estimated Claim Amount




Insert additional claims as needed.

4.5 : Domestic support obligations.
Check One.
        ☒None. If “None” is checked, the rest of §4.5 need not be completed.
        ☐The debtor(s) has a domestic support obligation and is current with this obligation. Complete
       table below; do not fill in arrears amount.
        ☐The debtor(s) has a domestic support obligation that is not current and will be paying arrears
       through the Plan. Complete table below.
                               Date of                           Monthly DSO     Amount of Arrears to be
 Name of Recipient                           Name of Court         Payment       Paid through Plan, If Any
                                Order
          Case 8-19-74043-las         Doc 14     Filed 07/02/19       Entered 07/02/19 15:36:41



PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS
Allowed nonpriority unsecured claims will be paid pro rata:

        ☐Not less the sum of $          .
        ☒Not less than 100% of the total amount of these claims.
        ☐From the funds remaining after disbursement have been made to all other creditors provided
        for in this plan.
If more than one option is checked, the option providing the largest payment will be effective.


PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES
6.1 : The executory contracts and unexpired leases listed below are assumed and will be treated as
specified. All other executory contracts and unexpired leases are rejected.
Check one.
        ☒ None. If “None” is checked, the rest of §6.1 need not be completed.
        ☐ Assumed items. Current installment payments will be paid directly by the debtor(s) as
       specified below, subject to any contrary court order or rule. Arrearage payments will be
       disbursed by the trustee.

                                Description of Leased Property or       Current Installment   Amount of Arrearage
  Name of Creditor                                                      Payment by Debtor     to be Paid by Trustee
                                       Executory Contract




PART 7: VESTING OF PROPERTY OF THE ESTATE
Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the
debtor(s) upon completion of the plan.



PART 8: POST-PETITION OBLIGATIONS

8.1 : Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support
obligations are to be made directly by the debtor(s) unless otherwise provided for in the plan.

8.2 : Throughout the term of this Plan, the debtor(s) will not incur post- petition debt over
$2,500.00 without written consent of the Trustee or by order of the Court.
           Case 8-19-74043-las         Doc 14      Filed 07/02/19       Entered 07/02/19 15:36:41



PART 9: NONSTANDARD PLAN PROVISIONS
9.1 : Check “None” or list nonstandard plan provisions.
        ☒None. If “None” is checked, the rest of §9.1 need not be completed.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the form plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1(c).




PART 10: CERTIFICATION AND SIGNATURE(S):

10.1: I/we do hereby certify that this plan does not contain any nonstandard provisions other than
those set out in the final paragraph.

/s Kim M. Willis
Signature of Debtor 1                                     Signature of Debtor 2

Dated: 7/2/19                                             Dated:

/s Adam C. Gomerman
____________________________
Signature of Attorney for Debtor(s)

Dated: 7/2/19
